Title: Cotton Tufts to Abigail Adams, 7 January 1791
From: Tufts, Cotton
To: Adams, Abigail


Dear Madam
Weymouth Jany. 7. 1791—
I am happy to find by Mr. Adam’s’s Letter of Dec. 14. that You have in a great Measure recovered Your Health. I sympathize with you under the Sickness of Your Son and others in Your Family. I sincerely wish for his and their Restoration to Health, & hope by this Time that they have regain’d it and that you are sit down in some Degree of Ease & Tranquillity— Your Scituation in Life must necessarily expose You to numerous Visits, Ceremonies, Entertainments, Etiquette &c &c. these must of Course subject You to great Fatigue & much Care, and I fear has & will have a material Operation on Your Health, but as they are in some Measure unavoidable, Will it not be Wisdom to simplify so far as to make them as little burdensome as possible? Why might not You & the Presidents Lady consult & agree upon a simple Mode of conducting Visits of entertaining Company &c &c? Might You not acting in Conjunction establish a Mode respecting these that would become a Law to our American Gentry? In this Way might You not get rid of much Trouble and do essential Service to our Nation?
I have not as yet loaned your public Securities waiting for your Instructions respecting the Mode of doing it, they must either be loaned in my own Name, or as Trustee to Mrs. A. Adams, if taken in my own Name they must (to make them your Property) be formally transferred, if taken as Trustee they will be secured to Your Use & need no Transfer If taken in my own Name & transferred to You, as well as in the other Way, Your Name will be known— perhaps You may think of some Method that may answer Your Wishes & conceal the Name
I wish without Delay to know what measures You would have pursued the coming Year respecting the Farm on which Pratt lives; as near as I can calculate from Acctts rendered in, your half produces about £26. annually, out of this Rates & Repairs are to be deducted—
I engaged the Tongues & 1 bb. Beef 5 or Six Weeks past & expected to have sent them immediately but unfortunately missd of getting them on Board the Philad Vessel, they will be sent by the first oppy— the other Two Barrells of Beef You wrote for I concluded to delay sending them till Februay as the best Beef for Barrelling will then be at market—
Mrs. Tufts joins me in Affectionate Regards to you Mr. Adams & Family
I am Your Affectionate Friend & H Ser
Cotton Tufts
P.S. We have been much blocked up with Snow during the Week past, which will prevent my seeing Mr. J. Q. Adams before he sets off for Philadelphia
